Citation Nr: 0917717	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-14 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder, to include as secondary to a service-connected left 
knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active duty service from May 1974 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the RO.  


FINDING OF FACT

The currently demonstrated residuals of the right total knee 
replacement is shown to be due to a degenerative disease 
process that as likely as not was caused by his  service-
connected left knee disability.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a right total knee 
replacement is proximately due to of the result of his 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  VCAA and the implementing regulations apply 
in the instant case.  

The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  Since the action taken 
hereinbelow is fully favorable to the Veteran, a discussion 
of the VCAA is not necessary.  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The applicable regulations provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A careful review of the service treatment record shows that 
the Veteran was treated for an abrasion of his right knee in 
July 1982.  

A December 1998 private medical record shows that the Veteran 
provided a history of surgeries involving both knees.  He did 
not include the dates.  

The Veteran is shown to have undergone left knee total 
replacement in June 2005.  See VA discharge summary.  

In the course of a January 2006 VA orthopedic examination, 
the examiner provided a diagnosis of right knee medial 
meniscus injury.  The examiner supplied an opinion that the 
right knee meniscus injury was due to the veteran's 
involvement in a post-service work-related accident.  

A January 2006 VA X-ray examination showed mild asymmetric 
joint space loss of the right knee.  A March 2006 VA X-ray 
report showed findings of right knee degenerative joint 
disease.  

The RO, in April 2006, granted service connection for the 
residuals of a left knee injury.  

The Veteran underwent a right total knee replacement at a VA 
medical facility in August 2006.  

The letters submitted from a VA orthopedic surgeon, dated in 
November 2007, note that the Veteran had a left knee 
replacement surgical procedure in June 2005 and a right knee 
replacement in August 2006.  He opined that it was "more 
likely than not" that the arthritic condition found in the 
Veteran's right knee was connected to his left knee disorder.  

Here, the record supports a finding that the service-
connected left knee disability as likely as not played some 
causative role in the development of the degenerative changes 
of the right knee that, in turn, required recent surgical 
replacement of the joint.  

To this extent, the Board finds the evidence to be in 
relative equipoise in showing that the service-connected left 
knee disability over the years is shown to have played a 
shared role in directly producing the right knee 
degeneration.  

In resolving all reasonable doubt in the Veteran's favor, 
secondary service connection for the residuals of the right 
total knee replacement is warranted.  



ORDER

Service connection for the residuals of the right total knee 
replacement is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


